         Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 1 of 6




From: Michele Miller
      2351 Rt. 97
      Cooksville, MD 21723
      E-mail: frenchtoast2720@gmail.com


Dear Honorable Randolph Moss,

   My name is Michele Miller and Mathew Miller is my youngest son. This letter has been very difficult
for me to write and I wish I knew where to begin. I am brokenhearted to learn of the criminal charges
that my son faces. These serious offenses are so out of character for him.

   Let me start by saying that I am extremely close to my son and would like to share with you the
goodness that I see in him. From birth to a very young age, Mathew attended the Catholic Church and
served as an Acolyte. As a young teen, he began attending the Lutheran Church where he was actively
involved in youth Outreach Programs. At the age of 5, Mathew began to participate in local sports,
including football and baseball; he continued to play baseball through the age of eighteen.
Mathew's work history began at the age of 15 working at a Country Club where he bussed tables. From
there, he took employment at a local Hardware Store.
After a year-and -a -half of college, Mathew made the decision to accept a full time job offer with
Clenelg Construction Co. where he excelled quickly in many different roles.

   Mathew's father and I divorced when he was 7 years old. My two sons and I moved into my mother's
home for financial reasons, as well as a desire to keep them in their same school district. We remain
there today and provide elder care for my 81 year old mother. Due to my circumstances of being a single
mother, I relied on Mathew more and more as he grew up, which included household duties as well as
financial help at times; especially while his older brother was away to college. Mathew continues to help
me in this manner.

   I have been employed with the Howard County Public School System for over twelve years and clean
homes as a second income. Because I work lengthy hours on certain days, Mathew makes sure his
grandmother has her meals and medicines upon his return from work.

   Mathew is a very understanding and caring person. He loves the company of others and is the first to
step up and lend a helping hand to those in need. At the young age of twenty-two, it saddens me that
my son has been caught-up in a situation which could stain his reputation for life.

   Other than a speeding ticket, Mathew has never been in trouble. Please, your honor, I beg you to
consider Mathew's age, and I hope you will look at my boy and his accomplishments as I stated above.
Please factor all this into consideration when determining the outcome.


Respectfully,

Michele Miller
                Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 2 of 6




                                                         April Dore
                                                         810 Brassie Lane
                                                         Unit D / PMB #4
                                                         Glen Allen, VA 23059
                                                         (804)366-2912

                                                         February 12, 2021




Dear Honorable Randolph Moss:

                        Re: Case No. 21-CR-0075; Matthew Ryan Miller

I am writing to you on behalf of the criminal case against Matthew. I am aware of the criminal charges and
shocked at severity of such behavior, which is not in character to the boy I know.

I have been friends with Matthew and his family since his birth in Mechanicsville, VA. When the Millers moved
to Maryland, we remained close and visited on holidays and summer breaks. Once high school graduations
were complete for our families, visits became more frequent.

Matthew and I have kept in touch. My trips to Maryland were made to accommodate his work and social
schedule. He has always been respectful, entertaining and fun. I have been proud of how he takes care of his
grandmother and has been responsible for maintenance of their home. Although we have enjoyed football,
joking and needling one another, I have known Matthew to be unworldly at times. Boys his age have less
maturity and are still developing.

Matthew has preferred a hands-on approach when it came to learning. He loved his job, and he took his work
serious. While he attended community college, he also worked part-time. He saved enough to purchase a used
car from me in 2018. When a full-time job opportunity presented, he was excited. It was a perfect position for
him to utilize his skills and offered growth within the company.

I worked for Hanover Country Public Schools of Virginia, in the Special Education Department. Civics was just
one of the classes I taught. I was happy when Matthew seemed to take an active role in exercising his freedoms.
Although we live in different states, I have encouraged Matthew to participate in his community by volunteering
and staying informed.

Your Honor, my hope is you take into account his impressionable young mind and consider his age and maturity
level at the arraignment and bond hearing. I believe Matthew will follow any restrictions set forth by your court.

Respectfully,

April Dore
Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 3 of 6
         Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 4 of 6




Donna R. Vozniak
P.O. Box 148
Glenwood, MD 21738
(Mailing Address)

2351 Rt. 97
Cooksville, MD 21723
(Physical Address)


Dear Honorable Randolph Moss,


  Mathew Ryan Miller is my grandson. He has lived with me for fifteen years. He has been a good and

responsible young man. Very pleasant to know and to be with. Always willing to give a helping hand.

He has always been a caring and respectful person. His friends seem to be very nice.



  He is a good worker. He shares work experiences with me. He has worked in the electrical field under

the supervision of a Master Electrician at Glenelg Construction for the past 2 years.



  Mathew is a High School Graduate of twelve years, with what I believe, a year and a half of college.

To my knowledge, he has no malicious behavior history.



  As his 81 year old grandmother, I was shocked to hear about the January 6 protesting at the Capital

Building of our great nation!



  I am a Retired Federal Law Enforcement Employee, having served in the Federal Bureau of

Investigation (FBI) for 25 years! I have assisted in raising my two grandchildren to be respectable

and lawful citizens.



Respectfully,

Donna R. Vozniak
       Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 5 of 6




Sonja O Vozniak
1514 Larel Court
Mount Airy, MD 21771

February 14, 2021

RE: Matthew Ryan Miller

To: The Honorable Judge Randolph Moss

I am sitting in my hospital room recovering from my ruptured appendix surgery
writing to you. I know how important Matt is to me and my family. I am a
registered nurse for Johns Hopkins Hospital for over 25 years. I have known
Matt since he was 2 years old and at the time I was dating his uncle. Matthew
didn’t even speak yet when we met at Christmas dinner 2000.

But once he started talking he never stopped. He was a people’s person and
enjoyed being around others. He enjoyed the little things too. Blowing out the
candles on his birthday cake. Hearing Santa and his reindeer drop off gifts to
the front door. But most of all he enjoyed spending time with his family.

So it was very hard for Matt when his parents separated and divorced over 15
years ago. I think he thought he had to pick a side. And even today his
parents don’t communicate. I think the way he coped with that, unfortunately,
was by drinking. He thought he was being the man of the family for his mother
and grandmother. And they definitely depended and still do depend on him.
He always has there best interests at heart. His elderly and chronically ill
grandmother depends on him and she feels safer when he’s home with her. I
may not know what Matt’s involved in now, but I do know that he’s the guy
that would get out of a car and helped a little old lady cross the street. He’s
the guy who would break up a fight between young kids. And definitely, he
would not knowingly cause harm to members of his community.

This could be the turning point he needs in his life to address his drinking
issues. Every event is not a tailgate party. This is an opportunity for him to see
that alcohol maybe directly associated with the poor decisions he made on
January 6, 2021. I know how sad he is that he disappointed so many people
in his life that depend on him. I can’t wait for him to show us, the courts, and
the rest of society who he truly is.
      Case 1:21-cr-00075-RDM Document 17-1 Filed 02/15/21 Page 6 of 6




It is my sincere hope the court takes this letter into consideration when
deciding his case. Despite this case, Matthew is a hard-worker, dependable,
gentle, and a loving member of the community and our family.

Sincerely,

Sonja O Vozniak
